             Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 1 of 39




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


     GREATGIGZ SOLUTIONS, LLC,

                 Plaintiff                                   Case No. 6:20-cv-00764


                 v.                                          JURY TRIAL DEMANDED


     DOORDASH, INC.,

                 Defendant


                FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        GreatGigz Solutions, LLC (“Plaintiff”) hereby files this First Amended Complaint for Patent

Infringement against DoorDash, Inc. (“DoorDash” or “Defendant”), and alleges, upon information and

belief, as follows:

                                              THE PARTIES

1.      GreatGigz Solutions, LLC is a limited liability company organized and existing under the laws of

        the State of Florida with its principal place of business at 600 S. Dixie Highway, Suite 605, West

        Palm Beach, Florida 33401.

2.      Upon information and belief, DoorDash, Inc. is a domestic corporation organized and existing

        under the laws of Delaware, with a principal place of business located in San Francisco, California.

        DoorDash, Inc. may be served through its registered agent in the State of Texas at Registered

        Agent Solutions, 1701 Directors Blvd., Suite 300, Austin, Texas 78744. On information and

        belief, DoorDash sells and offers to sell products and services throughout the State of Texas,

        including in this judicial District, and introduces services via its infringing systems into the stream




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                              1
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 2 of 39




     of commerce knowing and intending that they would be extensively used in the State of Texas and

     in this judicial District. On information and belief, DoorDash specifically targets customers in the

     State of Texas and in this judicial District.

                                     JURISDICTION AND VENUE

3.   This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

4.   This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

     business contacts with the State of Texas. Defendant directly conducts business extensively

     throughout the State of Texas, by distributing, making, using, offering for sale, selling, and

     advertising (including the provision of interactive web pages and mobile applications) its services

     in the State of Texas and in this District. Defendant has purposefully and voluntarily made its

     infringing systems available to residents of this District and into the stream of commerce with the

     intention and expectation that they will be purchased and used by consumers in this District.

     DoorDash Inc. is an American on-demand prepared food delivery service founded in 2013. On

     information and belief, DoorDash uses logistics services to offer food delivery from restaurants

     on-demand throughout this District and the State of Texas.

5.   On information and belief, Defendant maintains an ongoing and continuous business presence in

     the State of Texas and specifically within this District, which is illustrated by the fact that

     DoorDash has “dasher” orientation centers in the State of Texas in Austin, San Antonio, Dallas

     and Houston and an office in Austin, Texas.

     See https://craft.co/doordash/locations

     See https://help.doordash.com/dashers/s/article/San-Antonio?language=en_US

     See https://help.doordash.com/dashers/s/article/Austin-Central-Texas?language=en_US

     See https://help.doordash.com/dashers/s/article/Dallas?language=en_US




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        2
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 3 of 39




     See https://help.doordash.com/dashers/s/article/Houston-Texas?language=en_US

6.   DoorDash is also seeking to fill manager level positions in Texas, and specifically within this

     District.




     See:
     https://www.linkedin.com/jobs/search/?currentJobId=1961947882&f_C=3205573&geoId=9200
     0000&keywords=austin

7.   Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28 U.S.C. §§

     1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established business

     presence in this District.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                      3
              Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 4 of 39




                                         PATENTS-IN-SUIT

8.    GreatGigz Solutions, LLC is the owner, by assignment, of U.S. Patent Nos. 6.662,194 (“the ’194

      Patent”); 7,490,086 (“the ’086 Patent”); 9,760,864 (“the ’864 Patent”); and 10,096,000 (“the ’000

      Patent”) (hereinafter collectively referred to as “the GGS Patents”).

9.    The GGS Patents are valid, enforceable, and were duly issued in full compliance with Title 35 of

      the United States Code.

10.   The inventions described and claimed in the GGS Patents were invented by Raymond Anthony

      Joao.

11.   The GGS Patents each include numerous claims defining distinct inventions.

12.   The priority date of each of the GGS Patents is at least as early as July 31, 1999. As of the priority

      date, the inventions as claimed were novel, non-obvious, unconventional, and non-routine.

13.   For example, and as evidence of the stated non-routine aspects of the inventions, during

      prosecution of the ’864 Patent, the patent examiner considered whether the claims of the ’864

      Patent were eligible under 35 USC §101 in view of the United States Supreme Court’s decision in

      Alice. The patent examiner affirmatively and expressly found that the claims are in fact patent

      eligible under 35 USC §101 because all pending claims are directed to patent-eligible subject

      matter, because none of the pending claims are directed to an abstract idea, and because there

      would be no preemption of the abstract idea or the field of the abstract idea.

14.   GreatGigz Solutions, LLC alleges infringement on the part of Defendant of the ’194 Patent, the

      ’086 Patent, the ’864 Patent, and the ’000 Patent (collectively as the “Asserted Patents”).

15.   The ’194 Patent relates generally to an apparatus and method for providing recruitment

      information, including a memory device for Storing information regarding at least one of a job

      opening, a position, an assignment, a contract, and a project, and information regarding a job




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                           4
           Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 5 of 39




      Search request, a processing device for processing information regarding the job Search request

      upon a detection of an occurrence of a Searching event, wherein the processing device utilizes

      information regarding the at least one of a job opening, a position, an assignment, a contract, and

      a project, Stored in the memory device, and further wherein the processing device generates a

      message containing information regarding at least one of a job opening, a position, an assignment,

      a contract, and a project, wherein the message is responsive to the job Search request, and a

      transmitter for transmitting the message to a communication device associated with an individual

      in real-time. See Abstract, ’194 Patent.

16.   The ’086 Patent relates generally to an apparatus, including a memory device which stores

      information regarding a job opening, position, assignment, contract, or project, and information

      regarding a job search request or inquiry, a processing device which processing the information

      regarding a job search request or inquiry upon an automatic detection of an occurrence of a

      searching event which is an occurrence of a job posting, a posting of new or revised data or

      information, a news release of a business event, an employment-related event, an economic report,

      industry-specific news, an event which creates an to fill a position, or an event which creates an

      interest to seek a position, and generates a message, containing the information regarding a job

      opening, position, assignment, contract, or project, responsive to the job search request or inquiry,

      and a transmitter which transmits the message to a communication device associated with an

      individual. See Abstract, ’086 Patent.

17.   The ’864 Patent relates generally to an apparatus, including a memory device for storing work

      schedule information or scheduling information for an individual, a transmitter for transmitting a

      job search request to a computer, wherein the computer is specially programmed for processing

      the job search request, for generating a message containing information regarding a job opening,




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          5
           Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 6 of 39




      a position, an assignment, a contract, or a project, and for transmitting the message to the apparatus

      in response to the job search request; a receiver for receiving the message; and a display for

      displaying at least some of the information contained in the message. See Abstract, ’864 Patent.

18.   The ’000 Patent relates generally to an apparatus, including a memory which stores work schedule

      information or scheduling information for an employer, hiring entity, individual, independent

      contractor, temporary worker, or freelancer; a receiver which receives a first request to obtain work

      schedule information or scheduling information for the employer, hiring entity, individual,

      independent contractor, temporary worker, or freelancer, and the first request is received from a

      first communication device; a processing device, specially programmed for processing

      information contained in the first request, generates a first message containing the work schedule

      or scheduling information for the employer, hiring entity, individual, independent contractor,

      temporary worker, or freelancer; and a transmitter for transmitting the first message to the first

      communication device or to a second communication device. The apparatus processes information

      in a second request. Information contained in the second request is based on the work schedule

      information or the scheduling information contained in the first message. See Abstract, ’000

      Patent.

19.   As noted, the claims of the Asserted Patents claim priority to at least July 31, 1999. At that time,

      the idea of launching DoorDash.com was still several years away.

20.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or abstract

      ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous now

      (and, as a result, are widely infringed), the specific combinations of elements, as recited in the

      claims, was not conventional or routine at the time of the invention.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                           6
           Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 7 of 39




21.   Further, the claims of the Asserted Patents contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.

22.   Consequently, the claims of the Asserted Patents recite systems and methods resulting in improved

      functionality of the claimed systems and represent technological improvements to the operation of

      computers.

23.   The claims of the Asserted Patents overcome deficiencies existing in the art as of the date of

      invention, and comprise non-conventional approaches that transform the inventions as claimed

      into substantially more than mere abstract ideas. For example, as of the date of invention, “[j]ob

      searching activities and recruitment activities typically require efforts in introducing parties to one

      another, pre-screening the parties prior to, and/or subsequent to, an introduction, acting as an

      information gathering entity for a party, exchanging information in order to determine if a

      relationship is appropriate and/or desirable, negotiating a deal, and/or consummating a deal

      between the respective parties. While individuals and/or employers and/or hiring entities can act

      on their own behalf during most of the process, one of the parties may typically enlist the efforts

      of an employment agency or agencies, a recruiter(s), a so-called ‘headhunter(s)’, an employment

      and/or career consultant(s), a temporary employment agency or agencies, a personal agent(s), a

      personal manager(s), and/or another intermediary or intermediaries, sometimes at great expense.”

      ’194 Patent at 1:59-2:6. The inventions as claimed overcome these deficiencies in the state of the

      art, and provide substantial cost savings to all parties. As explained, as of the date of invention,

      “[t]he enlistment of employment agencies, recruiters, so-called ‘headhunters’, employment and/or

      career consultants, temporary employment agencies, personal agents, personal managers, and/or

      other intermediaries, can be costly and can lead to job search efforts and/or recruitment efforts

      which may be limited in breadth and/or scope by the personal and/or individual contacts,




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                            7
           Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 8 of 39




      limitations and/or constraints associated with the employment agency, recruiter, so-called

      ‘headhunter’, employment and/or career consultant, temporary employment agency, personal

      agent, personal manager, and/or other intermediary.” Id. at 2:7-17. As such, the inventions as

      claimed provide non-conventional solutions to the conventional problems of the day because the

      need for a costly middle-man in the process is overcome. Id. at 2:18-24; 6:45-55.

24.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and recruitment efforts may be limited by and/or be constrained

      by limited personal contacts, geographical constraints, monetary constraints, and/or time

      constraints. Oftentimes, individuals, employers and/or hiring entities, do not have the resources

      to conduct their own respective job searching efforts or recruitment efforts. The enlistment of

      employment agencies, recruiters, so-called ‘headhunters’, employment and/or career consultants,

      temporary employment agencies, personal agents, personal managers, and/or other intermediaries,

      may not be sufficient to overcome these limitations and/or constraints, particularly, if the

      respective employment agency or agencies, recruiter(s), so-called ‘headhunter(s)’, employment

      and/or career consultant(s), temporary employment agency or agencies, personal agent(s), personal

      manager(s) and/or other intermediary or intermediaries, are working with similar limitations

      and/or constraints.” Id. at 2:26-42. As such, the inventions as claimed provide non-conventional

      solutions to the conventional problems of the day because the need for extensive personal contacts

      and geographical proximity are overcome.

25.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[t]he job search process and/or the recruitment process can typically be rendered more




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        8
           Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 9 of 39




      difficult in instances when additional information may be requested by one or by both of the parties

      concerning a counterpart. This typically results in time delays and/or additional expense to the

      party having to comply with such a request.” Id. at 2:43-48. As such, the inventions as claimed

      provide non-conventional solutions to the conventional problems of the day because the need for

      time-consuming delays is overcome.

26.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and/or recruitment efforts may further be rendered more

      difficult when the parties are not properly pre-screened, thereby resulting in wasted time and effort,

      and/or when the parties are not properly informed as to the needs and/or demands of a counterpart.

      The needs and/or demands can include job description, job needs, project description, assignment

      description, salary, compensation, and/or other related information. The failure to pre-screen the

      parties and/or to conduct a dialog and/or initiate interviews and/or discussions when the parties

      may be so far apart regarding their respective needs, requests and/or expectations, for example,

      those involving job duties and/or salary, can result in wasted time and effort.” Id. at 2:49-61. As

      such, the inventions as claimed provide non-conventional solutions to the conventional problems

      of the day because the associated time and effort are reduced, resulting in more efficient processes

      and cost savings for all involved.

27.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[c]onfidentiality is typically another concern in job searching activities and/or in

      recruitment activities. Individuals, employees, and/or hiring entities may have an interest in,

      and/or a desire for, maintaining confidentiality during at least some initial stages of any job search




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                           9
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 10 of 39




      and/or recruitment effort.     In some instances, once an initial interest is expressed, any

      confidentiality which may have existed may be lost for the remainder of the process. Sometimes,

      it may be desirable for an individual, an employer and/or hiring entity, to retain at least some level

      of confidentiality and/or anonymity further into the job search and/or recruitment process. In this

      manner, at least some confidentiality and/or anonymity can be preserved, especially if a deal

      between the parties is not ultimately reached.” Id. at 2:62-3:8. As such, the inventions as claimed

      provide non-conventional solutions to the conventional problems of the day because the need for

      confidentiality in the process is enhanced. See id. at 6:59-65.

28.   As noted above, during prosecution of the ’864 Patent, the patent examiner considered whether

      the claims of the ’864 Patent were eligible under 35 USC §101 in view of the United States

      Supreme Court’s decision in Alice. The patent examiner expressly found that the claims are in

      fact patent eligible under 35 USC §101 because all pending claims are directed to patent-eligible

      subject matter, none of the pending claims are directed to an abstract idea, and there would be no

      preemption of the abstract idea or the field of the abstract idea. For these same reasons, all of the

      claims of the Asserted Patents are patent-eligible.

29.   The ’194 Patent was examined by Primary United States Patent Examiner Franz Colby. During

      the examination of the ’194 Patent, the United States Patent Examiner searched for prior art in the

      following US Classifications: 705/1, 10, 11, 705/26, 707/104.1, 10, 3, and 103R.

30.   After conducting a search for prior art during the examination of the ’194 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the search: (i) 5,164,897, 11/1992, Clark et al.; (ii) 5,832,497, 11/1998, Taylor; (iii)

      5,884.270, 3/1999, Walker et al.; (iv) 5,884.272, 3/1999, Walker et al.; (v) 5,978,768, 11/1999,

      McGovern et al.; (vi) 6,324,538, 11/2001, Wesinger, Jr. et al.; (vii) 6,332,125, 12/2001, Callen et




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          10
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 11 of 39




      al.; (viii) 6,363,376, 3/2002, Wiens et al.; (ix) 6,370,510, 4/2002, McGovern et al.; (x) 6,381,592,

      4/2002, Reuning; and (xi) 6,385,620, 5/2002, Kurzius et al.

31.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiner allowed all of the claims of the ’194 Patent to issue. In so doing, it is presumed

      that Examiner Colby used his or her knowledge of the art when examining the claims. K/S Himpp

      v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that

      Examiner Colby has experience in the field of the invention, and that the Examiner properly acted

      in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir.

      2002).

32.   The ’194 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such technology

      leaders as Ricoh, Robert Half International, IBM, Yahoo!, Oracle, Amazon, Monster, and

      CareerBuilder.

33.   The ’086 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’086 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/104.1, 707/3, 10, 103R, 1, 2, 4, 5, 705/1, 10, 11, and

      705/26.

34.   After conducting a search for prior art during the examination of the ’086 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the search: (i) 4,625,081, 11/1986, Lotito et al.; (ii) 5,164,897, 11/1992, Clark et al.; (iii)

      5,978,768, 11/1999, McGovern et al.; (iv) 6,370,510, 4/2002, McGovern et al.; (v) 6,381,592,

      4/2002, Reuning; (vi) 6,385,620, 5/2002, Kurzius et al.; (vii) 6,567,784, 5/2003, Bukow; (viii)




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          11
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 12 of 39




      6,662,194, 12/2003, Joao; (ix) 6,873,964, 3/2005, Williams et al.; (x) 7,148,991, 12/2006, Suzuki

      et al.; and (xi) 2003/020531, 6/2003, Parker.

35.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiner allowed all of the claims of the ’086 Patent to issue. In so doing, it is presumed

      that Examiner Corrielus used his or her knowledge of the art when examining the claims. K/S

      Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed

      that Examiner Corrielus has experience in the field of the invention, and that the Examiner properly

      acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed.

      Cir. 2002).

36.   The ’086 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such technology

      leaders as Xerox, Yahoo!, EDS, Microsoft, CareerBuilder, Monster, LinkedIn, and IBM.

37.   The ’864 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’864 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/758.

38.   After conducting a search for prior art during the examination of the ’864 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the search: (i) 5,164,897, 11/1992, Clark; (ii) 5,758,324, 5/1998, Hartman; (iii) 5,832,497,

      11/1998, Taylor; (iv) 5,862,223, 1/1999, Walker; (v) 5,884,270, 3/1999, Walker; (vi) 5,884,272,

      3/1999, Walker; (vii) 5,978,768, 11/1999, McGovern; (viii) 6,157,808, 12/2000, Hollingsworth;

      (ix) 6,266,659, 7/2001, Nadkarni; (x) 6,370,510, 4/2002, McGovern; (xi) 6.381,592, 4/2002,

      Reuning; (xii) 6,398,556, 6/2002, Ho; (xiii) 6,408,337, 6/2002, Dietz; (xiv) 6,409,514, 6/2002,




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        12
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 13 of 39




      Bull; (xv) 6,466,91, 10/2002, Mitsuoka; (xvi) 6,718,340, 4/2004, Hartman; (xvii) 6,873,964,

      3/2005, Williams; (xviii) 7,054,821, 5/2006, Rosenthal; (xix) 7,305,347, 12/2007, Joao; (xx)

      7,523,045, 4/2009, Walker; (xxi) 2001/0042000 Al, 11/2001, Defoor, Jr.; (xxii) 2002/0002476 A1,

      1/2002, Mitsuoka; (xxiii) 2002/0152316 A1, 10/2002, Dietz; and (xxiv) 2005/0010467 A1,

      1/2005, Dietz.

39.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiner allowed all of the claims of the ’864 Patent to issue. In so doing, it is presumed

      that Examiner Corrielus used his or her knowledge of the art when examining the claims. K/S

      Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed

      that Examiner Corrielus has experience in the field of the invention, and that the Examiner properly

      acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed.

      Cir. 2002).

40.   The ’864 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such technology

      leaders as Ricoh, Robert Half International, IBM, Yahoo!, Xerox, Amazon, Monster, HP,

      CareerBuilder, Microsoft, LinkedIn, and General Electric.

41.   The ’000 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’000 Patent, the United States Patent Examiner searched for prior

      art across multiple classifications.

42.   After conducting a search for prior art during the examination of the ’000 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the search: (i) 5,884,272, 3/1999, Walker; (ii) 6,266,659, 7/2001, Nadkarni; (iii) 6,370,510,




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        13
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 14 of 39




      4/2002, McGovern; (iv) 6,457,005, 9/2002, Torrey, (v) 7,305,347, 12/2007, Joao; and (vi)

      2002/0120532 A1, 8/2002, McGovern.

43.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United States

      Patent Examiner allowed all of the claims of the ’000 Patent to issue. In so doing, it is presumed

      that Examiner Corrielus used his or her knowledge of the art when examining the claims. K/S

      Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed

      that Examiner Corrielus has experience in the field of the invention, and that the Examiner properly

      acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed.

      Cir. 2002).

44.   The ’000 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such technology

      leaders as Ricoh, Robert Half International, General Electric, IBM, AT&T, HP, Yahoo!, Xerox,

      Monster, Amazon, CareerBuilder, Microsoft, Oracle, and LinkedIn.

45.   The claims of the Asserted Patents were all properly issued, and are valid and enforceable for the

      respective terms of their statutory life through expiration, and are enforceable for purposes of

      seeking damages for past infringement even post-expiration. See, e.g., Genetics Institute, LLC v.

      Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir. 2011) (“[A]n expired

      patent is not viewed as having ‘never existed.’ Much to the contrary, a patent does have value

      beyond its expiration date. For example, an expired patent may form the basis of an action for

      past damages subject to the six-year limitation under 35 U.S.C. § 286”) (internal citations omitted).




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                         14
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 15 of 39




                            THE ACCUSED INSTRUMENTALITIES

46.   Upon information and belief, Defendant makes, sells, advertises, offers for sale, uses, or otherwise

      provides the DoorDash website and its ancillary sites, including its various Mobile Applications,

      in the United States. The DoorDash apparatus comprises servers, hardware, software, and a

      collection of related and/or linked web pages and mobile applications for providing job search

      and/or recruitment services to individuals (including job seekers, contractors, and employers) in

      the United States. The DoorDash system comprises an apparatus with multiple interconnected

      infrastructures that infringe the Asserted Patents. The public-facing aspect of the DoorDash

      apparatus is the DoorDash website, which is available at www.DoorDash.com, together with the

      associated DoorDash Mobile Applications for Consumers and Drivers, respectively. Collectively,

      all of the foregoing comprises the “Accused Instrumentalities.”

                                            COUNT I
                             Infringement of U.S. Patent No. 6,662,194

47.   Plaintiff incorporates the above paragraphs by reference.

48.   Defendant has been on actual notice of the ’194 Patent at least as early as the date it received

      service of the Original Complaint in this matter.

49.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

50.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claim 25 of the ’194 Patent by making, using, importing, selling, and/or, offering for sale

      the Accused Instrumentalities.

51.   The Accused Instrumentalities comprise an apparatus for providing recruitment information. The

      infringing apparatus comprises servers, hardware, software, and a collection of related and/or

      linked web pages and mobile applications for providing recruitment information and services to



FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        15
         Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 16 of 39




     individuals (including individuals, independent contractors, temporary workers, and/or

     freelancers) in the United States. On information and belief, the Accused Instrumentalities

     comprise an apparatus with multiple interconnected infrastructures, including but not limited to

     multiple data centers, including Amazon Web Services (“AWS”) data centers located across the

     United States. See Figs. 1-6.




                                           FIGURE 1

     See https://aws.amazon.com/solutions/case-studies/doordash-case-study/




                                           FIGURE 2

     See https://aws.amazon.com/rds/aurora/postgresql-features/




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                   16
         Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 17 of 39




                                           FIGURE 3

     See https://aws.amazon.com/elasticache/




                                           FIGURE 4

     See https://aws.amazon.com/cloudwatch/




                                           FIGURE 5

     See https://aws.amazon.com/kinesis/




                                           FIGURE 6


FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                            17
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 18 of 39




      See https://aws.amazon.com/redshift/?whats-new-cards.sort-
      by=item.additionalFields.postDateTime&whats-new-cards.sort-order=desc



52.   On information and belief, the DoorDash Accused Instrumentalities comprise data centers housing

      memory devices, processing devices, receivers, and transmitters. Such components are maintained

      in the servers and associated hardware of the aforementioned data centers.          See Figs. 1-6

      (describing the apparatus comprising data centers with servers, which further comprise the Aurora

      database    cluster    (memory/processing     device),    Amazon      Elasticache     (processing

      device/receiver/transmitter),   Cloudwatch     (processing    device),    Kinesis     (processing

      device/receiver/transmitter), and Redshift (memory/processing device)).

53.   As described above (see ¶¶ 51-52), and on information and belief, the DoorDash Accused

      Instrumentalities comprise a memory device, which stores information regarding at least work

      schedule information and/or scheduling information for individual drivers (which DoorDash calls

      “Dashers”) in the DoorDash network, each of whom are, on information and belief, employed by

      DoorDash as independent contractors. See Figs. 7-8.




                                             FIGURE 7

      See https://help.doordash.com/dashers/s/ica-us?language=en_US




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                     18
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 19 of 39




                                             FIGURE 8

      See https://www.doordash.com/dasher/signup/#faq

54.   The DoorDash Accused Instrumentalities store work schedule information for each such Dasher

      (independent contractor) by virtue of the DoorDash Driver App, which allows Dashers to set their

      availability for food order deliveries (which DoorDash calls a “dash”). See Figs. 9-12.




                                             FIGURE 9

      See https://www.doordash.com/dasher/signup/#faq




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                    19
         Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 20 of 39




                                        FIGURE 10

     See https://www.doordash.com/dasher/signup/#faq




                                        FIGURE 11

     See “How to Use the Doordash Driver App: Guide & Tutorial For New Dashers in 2020,”
     available at https://www.youtube.com/watch?v=C0VAxypD0_k



FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                            20
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 21 of 39




                                            FIGURE 12

      See “How to Use the Doordash Driver App: Guide & Tutorial For New Dashers in 2020,”
      available at https://www.youtube.com/watch?v=C0VAxypD0_k


55.   As described above (see ¶¶ 51-52), and on information and belief, the DoorDash Accused

      Instrumentalities comprise a receiver for receiving a first request from a first communication

      device (e.g., the mobile device or computing device of the DoorDash Mobile App for Consumers

      or of the DoorDash web page at www.doordash.com) associated with a hiring entity (e.g., the user

      of the DoorDash Consumer App and/or the user of the DoorDash web page at doordash.com). On

      information and belief, when a user seeks to place a food order using the DoorDash apparatus, a

      first request is generated to obtain the work schedule information for the known available Dashers




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                      21
         Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 22 of 39




     (independent contractors) in order to generate an estimated time of arrival (ETA). If acceptable,

     the user has the option of placing the food order and completing the transaction. See Figs. 13-18.

     The generation of the ETA is performed by the processing device and its related software (as

     discussed above, see ¶¶ 51-52) of the Accused Instrumentality, and is generated in real-time upon

     the processing of the information contained in the first request. On information and belief, the

     delivery of the ETA to the first communication device originates with the transmitter and its

     associated software of the Accused Instrumentality (as discussed above, see ¶¶ 51-52) and contains

     work scheduling information for the known available independent contractors.




                                               FIGURE 13

     See https://www.doordash.com/en-US




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                     22
         Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 23 of 39




                                        FIGURE 14

     See https://apps.apple.com/app/id719972451?mt=8




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                            23
         Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 24 of 39




                                          FIGURE 15

     See “How To Order Food Delivery with the DoorDash App Walk Thru - DoorDash Promo
     Coupon Code,” available at https://www.youtube.com/watch?v=UHppt760_gA




                                          FIGURE 16

     See https://doordash.engineering/2020/02/28/next-generation-optimization-for-dasher-dispatch-
     at-doordash/


FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                  24
         Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 25 of 39




                                        FIGURE 17

     See “How to Use the Doordash Driver App: Guide & Tutorial For New Dashers in 2020,”
     available at https://www.youtube.com/watch?v=C0VAxypD0_k




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                            25
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 26 of 39




                                             FIGURE 18

      See “How to Use the Doordash Driver App: Guide & Tutorial For New Dashers in 2020,”
      available at https://www.youtube.com/watch?v=C0VAxypD0_k


56.   On information and belief, when a consumer submits a food order using the DoorDash Accused

      Instrumentalities, the order comprises a second request to engage and obtain the DoorDash Dasher

      in the vicinity, and to thereafter receive delivery/status information. Such orders are transmitted

      electronically (via, for example, the Internet) from the first communication device to the receiver

      of the Accused Instrumentality, and such orders contain information for reserving, engaging, or

      requesting the services of the DoorDash Independent Contractor. The processing device of the

      Accused Instrumentality processes the information contained in the second request in order to




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                       26
         Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 27 of 39




     reserve the services of the Independent Contractor. On information and belief, the DoorDash

     Dashers are notified via “push notification” when a new food order (dash) is available for

     fulfillment. On information and belief, Dashers are notified of available dashes based on their

     proximity to the restaurant that the consumer has ordered from. On information and belief, a dash

     is assigned to the first notified Dasher that accepts the batch. The notification to drivers is carried

     out by way of one or more “second messages” containing the details of the opportunity, and are

     transmitted from the transmitter of the Accused Instrumentality to the second communication

     device (e.g., the mobile device of the DoorDash Mobile App for drivers) associated with the driver.

     The second request is confirmed, and the consumer is given real-time information regarding the

     Dasher’s progress via the DoorDash Consumer App. See Figs. 19-20.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          27
         Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 28 of 39




                                            FIGURE 19

     See “How to Use the Doordash Driver App: Guide & Tutorial For New Dashers in 2020,”
     available at https://www.youtube.com/watch?v=C0VAxypD0_k




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                            28
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 29 of 39




                                              FIGURE 20

      See “How To Order Food Delivery with the DoorDash App Walk Thru - DoorDash Promo
      Coupon Code,” available at https://www.youtube.com/watch?v=UHppt760_gA


57.   Each element of the infringing apparatus is, on information and belief, owned and controlled by

      Defendant in the United States, and such apparatus directly performs all functionality as claimed.

58.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the ’194

      Patent.

59.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.


FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          29
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 30 of 39




60.   Defendant has been on notice of infringement of the ’194 Patent at least as early as the date it

      received service of the Original Complaint. As such, to the extent Defendant continues its

      infringing activity post-notice, then all such activity is necessarily willful and deliberate.

61.   On information and belief, Defendant has a policy or practice of not reviewing the patents of

      others. Further on information and belief, Defendant instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, Defendant has been

      willfully blind to the patent rights of Plaintiff.

62.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble damages,

      pursuant to 35 U.S.C. § 284.

                                            COUNT II
                              Infringement of U.S. Patent No. 7,490,086

63.   Plaintiff incorporates the above paragraphs by reference.

64.   Defendant has been on actual notice of the ’086 Patent at least as early as the date it received

      service of the Original Complaint in this matter.

65.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

66.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claim 18 of the ’086 Patent by making, using, importing, selling, and/or, offering for sale

      the Accused Instrumentalities.

67.   As discussed above (see ¶¶ 51-52), the Accused Instrumentalities comprise an apparatus for

      providing recruitment information, including an apparatus comprising a memory device, a

      processing device, and a transmitter. The infringing apparatus comprises servers, hardware,

      software, and a collection of related and/or linked web pages and mobile applications for providing

      recruitment information and services to individuals (including individuals, independent



FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        30
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 31 of 39




      contractors, temporary workers, and/or freelancers) in the United States. On information and

      belief, the Accused Instrumentalities comprise an apparatus with multiple interconnected

      infrastructures, including but not limited to multiple data centers, including Amazon Web Services

      (“AWS”) data centers located across the United States.

68.   As discussed above (see ¶¶ 51-52), and on information and belief, the DoorDash Accused

      Instrumentalities comprise data centers housing memory devices, processing devices, receivers,

      and transmitters.

69.   As discussed above (see ¶ 53), and on information and belief, the DoorDash Accused

      Instrumentalities comprise a memory device, which stores information regarding at individuals

      available for applying for a job opportunity or hiring need. On information and belief, the

      DoorDash memory device stores information concerning dashers who are available and willing to

      accept assignments within the DoorDash network. Each such dasher, on information and belief,

      is employed by DoorDash as an independent contractor and is retained by users of the DoorDash

      apparatus to perform specific, defined tasks for the benefit of the user.

70.   As discussed above (see ¶ 54), and on information and belief, the DoorDash Accused

      Instrumentalities store work schedule information for each such Dasher (independent contractor)

      by virtue of the DoorDash Driver App, which allows Dashers to set their availability for food

      orders (dashes).

71.   As discussed above (see ¶¶ 55-56), and on information and belief, the DoorDash Accused

      Instrumentalities comprise a processing device which automatically detects and processes

      searching events, which occur when a user of the DoorDash apparatus submits a food order (each

      of which are detected in real-time (i.e., automatically) by the Accused Instrumentality). Each such

      food order comprises a job posting for DoorDash Dashers, and otherwise comprises an event which




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                       31
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 32 of 39




      creates an interest in an individual (the dasher) to seek and accept the position. On information

      and belief, information relating to such requests is stored in the memory device of the Accused

      Instrumentality.

72.   As discussed above (see ¶¶ 55-56), and on information and belief, the DoorDash Accused

      Instrumentalities comprise a processing device which processes the information relating to the

      search request and information regarding the individual drivers to generate a message containing

      information regarding the individual, e.g., the Dasher, (including but not limited to, availability,

      proximity, acceptance, identity, photo, estimated time of arrival, and location). The message is

      transmitted to the communication device (i.e,, the mobile device of the DoorDash Mobile

      Application of the user) associated with the user (employer or hiring entity) electronically via the

      DoorDash Mobile Application or via the DoorDash website.

73.   Each element of the infringing apparatus is, on information and belief, owned and controlled by

      Defendant in the United States, and such apparatus directly performs all functionality as claimed.

74.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the ’086

      Patent.

75.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

76.   Defendant has been on notice of infringement of the ’086 Patent at least as early as the date it

      received service of the Original Complaint. As such, to the extent Defendant continues its

      infringing activity post-notice, then all such activity is necessarily willful and deliberate.

77.   On information and belief, Defendant has a policy or practice of not reviewing the patents of

      others. Further on information and belief, Defendant instructs its employees to not review the




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          32
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 33 of 39




      patents of others for clearance or to assess infringement thereof. As such, Defendant has been

      willfully blind to the patent rights of Plaintiff.

78.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble damages,

      pursuant to 35 U.S.C. § 284.

                                            COUNT III
                              Infringement of U.S. Patent No. 9,760,864

79.   Plaintiff incorporates the above paragraphs by reference.

80.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

81.   Upon information and belief, Defendant has directly infringed at least Claim 1 of the ’864 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

82.   As discussed above (see ¶ 51), and on information and belief, the Accused Instrumentalities

      comprise an apparatus for providing recruitment information, which comprises at least a memory

      device, a receiver, a processor, and a transmitter. The infringing apparatus comprises servers,

      hardware, software, and a collection of related and/or linked web pages and mobile applications

      for providing recruitment information and services to individuals (including individuals,

      independent contractors, temporary workers, and/or freelancers) in the United States.            On

      information and belief, the Accused Instrumentalities comprise an apparatus with multiple

      interconnected infrastructures, including but not limited to multiple data centers, including

      Amazon Web Services (“AWS”) data centers located across the United States.

83.   As discussed above (see ¶¶ 51-52), and on information and belief, the DoorDash Accused

      Instrumentalities comprise data centers housing memory devices, processing devices, receivers,

      and transmitters.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        33
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 34 of 39




84.   As discussed above (see ¶ 53), and on information and belief, the DoorDash Accused

      Instrumentalities comprise a memory device or database, which stores at least work schedule

      information and/or scheduling information for individual dashers in the DoorDash network, each

      of whom are, on information and belief, employed by DoorDash as independent contractors.

85.   As discussed above (see ¶ 54), and on information and belief, the DoorDash Accused

      Instrumentalities store work schedule information for each such Dasher (independent contractor)

      by virtue of the DoorDash Driver App, which allows Dashers to set their availability for food

      orders (“Dashes”).

86.   As discussed above (see ¶ 55), and on information and belief, the DoorDash Accused

      Instrumentalities comprise a receiver for receiving a first request from a communication device

      associated with a hiring entity (e.g., the user of the DoorDash Consumer App and/or the user of

      the DoorDash web page at doordash.com). On information and belief, when a user seeks to place

      an order using the DoorDash apparatus, a first request is generated to obtain the work schedule

      information for the known available Dashers (independent contractors) in order to generate an

      estimated time of arrival (ETA). If acceptable, the user has the option of placing the food order

      and completing the transaction.

87.   As discussed above (see ¶ 56), and on information and belief, when a consumer submits a food

      order using the DoorDash Accused Instrumentalities, the food order comprises a second request

      to engage and obtain the DoorDash Dasher in the vicinity, and to thereafter receive delivery/status

      information. On information and belief, the DoorDash Dashers are notified via “push notification”

      when a new food order (dash) is available for fulfillment. On information and belief, Dashers are

      notified of available dashes based on their proximity to the restaurant that the consumer has

      ordered from. On information and belief, a dash is assigned to the first notified Dasher that accepts




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                         34
          Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 35 of 39




      the batch. The second request is confirmed, and the consumer is given real-time information

      regarding the Dasher’s progress via the DoorDash Consumer App.

88.   Each element of the infringing apparatus is, on information and belief, owned and controlled by

      Defendant in the United States, and such apparatus directly performs all functionality as claimed.

89.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the ’864

      Patent.

90.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.

91.   Defendant has been on notice of infringement of the ’864 Patent at least as early as the date it

      received service of the Original Complaint.

92.   On information and belief, Defendant has a policy or practice of not reviewing the patents of

      others. Further on information and belief, Defendant instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, Defendant has been

      willfully blind to the patent rights of Plaintiff.

93.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble damages,

      pursuant to 35 U.S.C. § 284.

                                             COUNT IV
                              Infringement of U.S. Patent No. 10,096,000

94.   Plaintiff incorporates the above paragraphs by reference.

95.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

96.   Upon information and belief, Defendant has directly infringed at least Claim 1 of the ’000 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.



FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                          35
           Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 36 of 39




97.    As discussed above (see ¶¶ 51-52), and on information and belief, the Accused Instrumentalities

       comprise an apparatus for providing recruitment information; such apparatus comprises at least a

       memory device, a receiver, a processing device, and a transmitter. The infringing apparatus

       comprises servers, hardware, software, and a collection of related and/or linked web pages and

       mobile applications for providing recruitment information and services to individuals (including

       individuals, independent contractors, temporary workers, and/or freelancers) in the United States.

       On information and belief, the Accused Instrumentalities comprise an apparatus with multiple

       interconnected infrastructures, including but not limited to multiple data centers, including

       Amazon Web Services (“AWS”) data centers located across the United States.

98.    As discussed above (see ¶¶ 51-52), and on information and belief, the DoorDash Accused

       Instrumentalities comprise data centers housing memory devices, processing devices, receivers,

       and transmitters.

99.    As discussed above (see ¶ 53), and on information and belief, the DoorDash Accused

       Instrumentalities comprise a memory device or database, which stores information regarding at

       least work schedule information and/or scheduling information for Dashers in the DoorDash

       network, each of whom are, on information and belief, employed by DoorDash as independent

       contractors.

100.   As discussed above (see ¶ 54), and on information and belief, the DoorDash Accused

       Instrumentalities store work schedule information for each such Dasher (independent contractor)

       by virtue of the DoorDash Driver App, which allows Dashers to set their availability for food

       orders (“Dashes”).

101.   As discussed above (see ¶ 55), and on information and belief, the DoorDash Accused

       Instrumentalities comprise a receiver for receiving a first request from a communication device




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                       36
           Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 37 of 39




       associated with a hiring entity (e.g., the user of the DoorDash Consumer App and/or the user of

       the DoorDash web page at DoorDash.com). On information and belief, when a user seeks to place

       a food order using the DoorDash apparatus, a first request is generated to obtain the work schedule

       information for the known available Dashers (independent contractors) in order to generate an

       estimated time of arrival (ETA). If acceptable, the user has the option of placing the food order

       and completing the transaction.

102.   As discussed above (see ¶ 56), and on information and belief, when a consumer submits a food

       order using the DoorDash Accused Instrumentalities, the food order comprises a second request

       to engage and obtain the DoorDash Dasher in the vicinity, and to thereafter receive delivery/status

       information. On information and belief, the DoorDash Dashers are notified via “push notification”

       when a new food order (dash) is available for fulfillment. On information and belief, Dashers are

       notified of available dashes based on their proximity to the restaurant that the consumer has

       ordered from. On information and belief, a dash is assigned to the first notified Dasher that accepts

       the batch. The second request is confirmed, and the consumer is given real-time information

       regarding the Dasher’s progress via the DoorDash Consumer App.

103.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

       of damages adequate to compensate for the infringement shall be determined at trial but is in no

       event less than a reasonable royalty from the date of first infringement to the expiration of the ’000

       Patent.

104.   Each element of the infringing apparatus is, on information and belief, owned and controlled by

       Defendant in the United States, and such apparatus directly performs all functionality as claimed.

105.   Each of Defendant’s aforesaid activities have been without authority and/or license from Plaintiff.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                           37
            Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 38 of 39




106.   Defendant has been on notice of infringement of the ‘000 Patent at least as early as the date it

       received service of the Original Complaint.

107.   On information and belief, Defendant has a policy or practice of not reviewing the patents of

       others. Further on information and belief, Defendant instructs its employees to not review the

       patents of others for clearance or to assess infringement thereof. As such, Defendant has been

       willfully blind to the patent rights of Plaintiff.

108.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble damages,

       pursuant to 35 U.S.C. § 284.

                                         PRAYER FOR RELIEF

       WHEREFORE, GreatGigz Solutions, LLC respectfully requests the Court enter judgment against

Defendant as follows:

       1.      Declaring that Defendant has infringed each of the Asserted Patents;

       2.      Awarding GreatGigz Solutions, LLC its damages suffered because of Defendant’s

               infringement of the Asserted Patents;

       3.      Awarding GreatGigz Solutions, LLC its damages suffered because of Defendant’s willful

               infringement of the Asserted Patents;

       4.      Awarding GreatGigz Solutions, LLC its costs, attorneys’ fees, expenses, and interest;

       5.      Awarding GreatGigz Solutions, LLC ongoing post-trial royalties; and

       6.      Granting GreatGigz Solutions, LLC such further relief as the Court finds appropriate.

                                              JURY DEMAND

       GreatGigz Solutions, LLC demands trial by jury, under Fed. R. Civ. P. 38.




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                                        38
         Case 6:20-cv-00764-ADA Document 13 Filed 11/16/20 Page 39 of 39




Dated: November 16, 2020                Respectfully Submitted

                                        /s/ M. Scott Fuller
                                        Thomas Fasone III
                                        Texas Bar No. 00785382
                                        tfasone@ghiplaw.com
                                        M. Scott Fuller
                                        Texas Bar No. 24036607
                                        sfuller@ghiplaw.com
                                        Randall Garteiser
                                        Texas Bar No. 24038912
                                        rgarteiser@ghiplaw.com

                                        GARTEISER HONEA, PLLC
                                        119 W. Ferguson Street
                                        Tyler, Texas 75702
                                        Telephone: (903) 705-7420
                                        Facsimile: (888) 908-4400


                                        Raymond W. Mort, III
                                        Texas State Bar No. 00791308
                                        raymort@austinlaw.com
                                        THE MORT LAW FIRM, PLLC
                                        100 Congress Ave, Suite 2000
                                        Austin, Texas 78701
                                        Tel/Fax: (512) 865-7950

                                        ATTORNEYS FOR
                                        GREATGIGZ SOLUTIONS, LLC




FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT                            39
